Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2019

                                      No. 04-19-00274-CV

                  IN THE INTEREST OF D.L. III, D.L., D.A.R. AND D.G.,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00708
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
         Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4
(Tex. App.—San Antonio 2003, no pet.); See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016)
(per curiam) (applying Anders procedures in appeal from order terminating parental rights). In
compliance with the procedure set out in Anders, appellant’s attorney has shown that he sent a
letter to appellant, which explained her right to review the record and file a pro se brief. See
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re A.L.H., No. 04-18-00153-CV, 2018
WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018, no pet.). In re R.R., 2003 WL
21157944, at *4. In the letter to appellant, counsel stated that he had enclosed copies of the brief
and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2;
In re R.R., 2003 WL 21157944, at *4.

       Counsel’s letter also advised appellant that if she wished to review the appellate record,
she must file a motion in this court and enclosed a form motion for this purpose. See Kelly, 436
S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4. If
appellant wishes to review the appellate record, she must file a motion on or before July 22,
2019.

       Further, if appellant desires to file a pro se brief, we ORDER that she do so on or before
August 13, 2019. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court